conviction on September 1, 2010. Thus, appellant's petition was untimely
                      filed. See NRS 34.726(1). Appellant did not attempt to demonstrate good
                      cause for the delay. Although the district court erred in failing to apply
                      the procedural time bar, we affirm because the district court reached the
                      correct result in denying the petition. See Wyatt u. State, 86 Nev. 294, 298,
                      468 P.2d 338, 341 (1970).
                                  Moreover, as a separate and independent ground to deny
                      relief, we conclude that the record supports the district court's
                      determination that appellant was not entitled to credit in this case.
                      Appellant committed the offense in this case while he was on bail in
                      another case; a person on bail remains in the custody of the State while on
                      bail, see Woolsey u. State, 111 Nev. 1440, 1443, 906 P.2d 723, 726 (1995),
                      and thus, NRS 176.055(2)(a) precludes credits in this case. Appellant
                      received the credit in case C253850, and in entering a plea in this case,
                      specifically agreed that he would not receive any credit for time served in
                      this case because it had already been received in case C253850.
                      Accordingly, we
                                  ORDER the judgment of the district court AFFIRMED.



                                                 W. el-SC-7j:
                                              Parraguirre


                                                                          CSZ
                                                                           lA                 .
                      Douglas                                    Cherry

                      cc: Hon. David B. Barker, District Judge
                           Barry Craig Malone
                           Attorney General/Carson City
                           Clark County District Attorney
                           Eighth District Court Clerk
SUPREME COURT
        OF
     NEVADA
                                                            2
(0) I947A    cle,49